Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	In response to the Office Action dated on 03/05/2021, applicant(s) amend the application as follow:
	Claims amended: none
	Claims canceled: 9-13, 15-17, 20 and 23
	Claims newly added: none
	Claims pending: 1-8, 14, 18-19, 21-22 and 24

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1, 6, 14 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

3.	Claims 1-3, 6, 14, 18-19, 21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable Wright (Pub. No. US 2011/0219106) in view of LOU (Pub. No. 2014/0229763 A1).

As to claim 1, Wright discloses a data writing method, which is applicable to a storage server in a distributed object storage cluster, wherein the distributed object storage cluster at least further comprises network hard disks, and the method comprises:
receiving to-be-written data sent by a client in the distributed object storage cluster server (a request for writing a data is received from client 108 for a client address) (paragraph 0046), wherein the to-be-written data is sent by the client to a storage server specified by a metadata server in the distributed object storage cluster after the client sends a data write request to the metadata (At 404, metadata server 110 segment the data into block. At 406, metadata server 110 may manipulate the data blocks) (paragraph 0046);
Wright does not explicitly discloses dividing the to-be-written data into a plurality of pieces of sub-data, and determining a sequence number of each piece of sub-data; writing each piece of sub-data into a corresponding network hard disk; and for each piece of sub-data of the to-be-written data, sending a correspondence between the sequence number of the piece of sub-data and identification information of a network hard disk into which the piece of sub-data is written to the metadata server in the distributed object storage cluster.
	However, LOU discloses dividing the to-be-written data into a plurality of pieces of sub-data, and determining a sequence number of each piece of sub-data; writing each piece of sub-data into a corresponding network hard disk; and for each piece of sub-data of the to-be-written 

As to claim 2, Wright discloses the method of claim 1, wherein dividing the to-be-written data into a plurality of pieces of sub-data comprises: equally dividing the to-be-written data into a plurality of pieces of sub-data (fixed size) (paragraph 0028).



As to claim 6, Wright discloses a data reading method, which is applicable to a storage server in a distributed object storage cluster, wherein the distributed object storage cluster at least further comprises network hard disks, and the method comprises:
receiving a data access request sent by a client in the distributed object storage cluster (a read request) (paragraph 0057);

sending the combined to-be-accessed data to the client (block server 112 may return the data block to client 108) (paragraph 0062).
Wright does not explicitly discloses wherein the data access request carries a correspondence between a sequence number of each piece of sub-data of to-be-accessed data and identification information of a network hard disk, wherein the data access request is sent by the client to a storage server determined by a metadata server in the distributed object storage cluster after the client sends a data read request to the metadata server (the management server 503 is also used for: receiving the file writing request sent form the client 501; according to an identifier of the file to be written, acquiring one or more storage server groups corresponding to the file to be written, wherein the management server stores a correspondence between the identifiers of the files and the storage server groups; according to the one or more acquired storage server groups, dividing the file to be written into one or more data trunks….) (paragraph 0042-0043).  This suggests the management store correspondence of the disk identifier and offset of the data trunks.  And the management server acted as the metadata sever to record the correspondence.  Therefore, it would have obvious to one ordinary skill in the art before the effective filing date of the instant application to modify Wrights to include wherein the data access request carries a correspondence between a sequence number of each piece of sub-data of to-be-accessed data and identification information of a 

9-13. (canceled)

Claim 14 is rejected under the same reason as to claim 1, Wright also discloses a distributed object storage cluster, comprising a client (client 108a-108a) (paragraph 0026), a metadata server (metadata server 110) (paragraph 0026), network hard disk (electromechanical disk storage) (paragraph 0030) and a storage server (block server 112) (paragraph 0026).

15-17. (canceled)

As to claim 18, Wright discloses a distributed object storage cluster, comprising a client (client 108a-108a) (paragraph 0026), a metadata server (metadata server 110) (paragraph 0026), network hard disks (electromechanical disk storage) (paragraph 0030), and a storage server (block server 112) (paragraph 0026).

As to claim 19, Wright discloses a storage server, comprising a housing, a processor, a memory, a circuit board, and a power circuit, wherein the circuit board is disposed within a space enclosed by the housing; the processor and the memory are disposed on the circuit board; the power circuit is configured for supplying power to various circuits or devices of the storage server; the memory is configured for storing an executable program code; and the processor is configured for executing a program corresponding to the executable program code by reading the executable program code stored in the memory, so as to perform the data 

20. (canceled)

As to claims 21, Wright discloses non-transitory computer readable storage medium for storing an executable program code, wherein the executable program code performs the data writing method of claim 1 when being executed (instructions for controlling a computer system to perform a method described by particular embodiments) (paragraph 0098)

As to claim 22, Wright discloses a storage server, comprising a housing, a processor, a memory, a circuit board, and a power circuit, wherein the circuit board is disposed within a space enclosed by the housing; the processor and the memory are disposed on the circuit board; the power circuit is configured for supplying power to various circuits or devices of the storage server; the memory is configured for storing an executable program code; and the processor is configured for executing a program corresponding to the executable program code by reading the executable program code stored in the memory, so as to perform the data reading method of claim 6 (block server contains necessary components such as memory, processor, circuit board, power supplies and program code to run) (paragraph 0026).

23. (canceled)

As to claim 24, Wright discloses a non-transitory computer readable storage medium (non-transitory computer-readable storage medium) (paragraph 0098) for storing an executable program code (instructions) (paragraph 0098), wherein the executable program code performs the data reading method of claim 6 when being executed (paragraph 0098).
Allowable Subject Matter
4. 	Claims 4-5 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As to claim 4, Wright alone or in combination fails to teach or suggest “wherein equally dividing the to-be-written data into a plurality of pieces of sub-data comprises: determining whether the to-be-written data can be equally divided; and if the to-be-written data cannot be equally divided, adding a supplemental bit at the end of the to-be-written data, so that the to-be-written data with the supplemental bit added can be equally divided, and equally dividing the to-be-written data with the supplemental bit added into the plurality of pieces of sub-data” in conjunction with language of preceding claim.

As to claim 5, Wright alone or in combination fails to teach or suggest “performing a preset data protection algorithm on the plurality of pieces of sub-data, to determine validation data of the to-be-written data; writing the validation data into a corresponding network hard disk; sending to the metadata server a correspondence between the validation data and the to-be-written data, and a correspondence between the validation data and identification information of a network hard disk into which the validation data is written” in conjunction with the language of preceding claim.

As to claim 7, Wright alone or in combination fails to teach or suggest “wherein the data access request further carries a target data amount of the to-be-accessed data; wherein sending the combined to-be-accessed data to the client comprises: determining whether a supplemental bit exists in the combined to-be-accessed data according to a difference between a data amount of the combined to-be-accessed data and the target data 

As to claim 7, Wright alone or in combination fails to teach or suggest “wherein the data access request further carries a correspondence between validation data and the to-be-accessed data, and a correspondence between the validation data and identification information of a network hard disk into which the validation data is written; wherein sending the combined to-be-accessed data to the client comprises: obtaining the validation data of the to-be-accessed data stored in a network hard disk according to the correspondence between the validation data and the to-be-accessed data, and the correspondence between the validation data and the identification information of the network hard disk into which the validation data is written; determining whether the combined to-be-accessed data is complete according to the validation data; if the combined to-be-accessed data is complete, sending the combined to-be-accessed data to the client; and if the combined to-be-accessed data is not complete, generating sub-data that is missed in the to-be-accessed data by the validation data, combining the generated subdata and the read sub-data into complete to-be-accessed data, and sending the complete to-be-accessed data to the client” in conjunction with the language of preceding claim.






Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041.  The examiner can normally be reached on Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154